EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Martin on September 17, 2021.
The application has been amended as follows: 
	Amend claim 2 (last paragraph on pg. 2) as follows:
	a lower second end plate portion being configured to engage at least a portion of an end plate of the lower vertebral body when the spinal implant is inserted into the disc space between the upper and lower vertebral bodies, the lower second end plate portion including a second ramp portion engageable to the lower second ramp of the head portion, and
	Amend claim 11 (last paragraph on pg. 6) as follows:
	the lower second end plate portion including a second leading end portion including a second nose portion and at least a second angled surface extending from the second nose portion to the lower surface, the lower second end plate portion including a second ramp portion engageable to the lower second ramp of the head portion, and
	Amend claim 17 (fifth paragraph on pg. 9) as follows:
	a lower second end plate portion including a lower surface configured to engage at least a portion of an end plate of the lower vertebral body when the spinal implant is plate portion including a second ramp portion engageable to the lower second ramp of the head portion, and
Amend claim 24 (first line on pg. 13) as follows:
	The spinal implant of claim [[2]]17, wherein a first slot with a first orientation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773